The petition for writ of certiorari is hereby granted and the writ shall issue *975forthwith. Execution of those orders of the Family Court to be reviewed under the writ is stayed pending further order of the court. The case is specially assigned for oral argument on the merits to Friday, May 5, 1978. The petitioner’s brief shall be filed on or before April 26, 1978 and the respondent’s on or before May 3, 1978.
Julius C. Michaelson, Attorney General, Forest L. Avila, Special Assistant Attorney General, for petitioner. Betsy E. Grossman, Rhode Island Legal Services, Inc., Richard P. D’Addario, Guardian Ad Litem, for respondent.